Title: To Alexander Hamilton from Thomas Jefferson, 14 August 1790
From: Jefferson, Thomas
To: Hamilton, Alexander


New York August 14th. 1790.
Dr: Sir,

Colonel Humphreys will be entitled to draw from the Treasury of the United States from about this date till further order, at the rate of two thousand two hundred and fifty dollars, a year, and in addition to this sum for postage of letters, the amount of which cannot be known beforehand, and will not be considerable. This is to be charged to the fund of the foreign department. I must ask the favour of you to let him know in what manner he can receive this money in the several situations he will be in. I think he ought to receive the full sum and to have nothing to do with the loss or gain of exchange, charges of negociating &c. I have the honor to be with great respect and esteem Dear Sir &c.
Thomas Jefferson

